



Exhibit 10.1


EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is hereby
entered into on April 13, 2017 (“Effective Date”), between Surgery Partners,
Inc. (“Parent”), Symbion, Inc. (“Symbion”, and together with Parent, the
“Company”) and Jennifer Baldock (“Executive”), amending and restating in its
entirety the Employment Agreement, dated as of June 13, 2014, and amended as of
August 4, 2016, between Symbion and Executive.
1.Employment. The Company shall employ Executive, and Executive hereby accepts
continued employment with the Company, upon the terms and conditions set forth
in this Agreement for the period beginning on the Effective Date and ending on
the five-year anniversary of the Effective Date; provided, however, that the
term of this Agreement shall automatically be extended for one additional year
on the fifth anniversary of the Effective Date and each anniversary thereafter
(the “Employment Period”) unless either party gives 30 days’ notice of
non-renewal.
2.Position and Duties.
(a)During the Employment Period, Executive shall serve as Senior Vice President
and General Counsel of Parent and of Symbion reporting to the Chief Executive
Officer. Executive shall have such responsibilities, duties and authorities, and
will render such services for the Company and its Subsidiaries or Affiliates as
the Board of Directors of Parent (the “Board”) may from time to time direct.
Executive will devote her best efforts, energies and abilities and her full
business time, skill and attention to the business and affairs of the Company
and its Subsidiaries, and shall perform her duties and responsibilities to the
best of her ability, in a diligent, trustworthy, businesslike and efficient
manner for the purpose of advancing the businesses of Company and its
Subsidiaries. Executive acknowledges that her duties and responsibilities will
require her full time business efforts and agrees that during the Employment
Period she will not engage in any other business activity or have any business
pursuits that interfere with Executive’s duties and responsibilities under this
Agreement or are competitive with the businesses of the Company. Notwithstanding
the foregoing, Executive shall be permitted to devote a reasonable amount of
time and effort to (i) providing service to, or serving on governing boards of,
civic and charitable organizations, and (ii) personally investing and managing
personal and family investments in real estate and in any corporation,
partnership or other entity; but in each case, only to the extent that any of
the activities described in clauses (i) or (ii), individually or as a whole, do
not (A) require or involve the active participation of Executive in the
management of any corporation, partnership or other entity or interfere with the
execution of Executive’s duties hereunder, or (B) otherwise violate any
provision of this Agreement.
(b)For purposes of this Agreement, (i) “Subsidiaries” means any corporation or
other entity (A) of which the securities or other ownership interests having the
voting power to elect a majority of the board of directors or other governing
body are, at the time of determination, owned by Parent or Symbion, directly or
through one or more subsidiaries or (B) to which Parent, Symbion, or any of
their Affiliates provide management services, and (ii) “Affiliate” of an entity
means any other person or entity, directly or indirectly controlling, controlled
by or under common control with an entity.
3.Compensation and Benefits.
(a)During the Employment Period, Executive’s base salary shall be $315,000 per
annum, payable by the Company in regular installments in accordance with the
Company’s general payroll practices, less taxes and other applicable
withholdings, and subject to review and adjustment from time to time by the
Board or the Compensation Committee thereof (the “Committee”), in either case,
in its discretion (as modified from time to time, the “Base Salary”).
(b)In addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s benefit programs for which employees of the
Company are generally eligible, subject to the eligibility and participation
requirements thereof, including, but not limited to, the following:
(i)medical, dental, vision, life and disability insurance, as is generally
provided to other employees of the Company;
(ii)eligibility for vacation time in accordance with the policies of the Company
as from time to time in effect; provided, however, that Executive shall not have
less than 20 days of vacation time per calendar year; and
(iii)participation in the existing Symbion, Inc. supplemental Executive
Retirement Plan, or its equivalent or a successor plan, with a minimum of a two
percent (2%) match for Executive.
(c)During the Employment Period, the Company shall reimburse Executive for all
reasonable out-of-pocket expenses incurred by her in the course of performing
her duties and responsibilities under this Agreement which are consistent with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s requirements
with respect to reporting and documentation of such expenses. Executive’s right
to payment or reimbursement for business expenses hereunder will be subject to
the following additional rules: (i) no reimbursement of any expense shall affect
Executive’s right to reimbursement of any other expense in any other taxable
year;





--------------------------------------------------------------------------------





(ii) the amount of expenses eligible for payment or reimbursement during any
calendar year will not affect the expenses eligible for payment or reimbursement
in any other taxable year; (iii) payment or reimbursement will be made not later
than December 31 of the calendar year following the calendar year in which the
expense was incurred or paid; and (iv) the right to payment or reimbursement is
not subject to liquidation or exchange for any other benefit.
(d)In addition to the Base Salary, Executive will be eligible to receive an
annual bonus of forty percent (40%) of the Base Salary, with the actual amount
of any such bonus being determined by the Board or the Committee, in either
case, in its discretion, based on the achievement of performance goals
established annually by the Board or the Committee, as applicable. Any annual
bonus payable under this Section 3(d) will be paid no later than March 15th
following the close of the year for which the bonus is earned.
(e)All amounts payable to Executive hereunder shall be subject to all required
withholdings by the Company. If additional guidance is issued under, or
modifications are made to, Section 409A of the Internal Revenue Code and the
regulations and other interpretive guidance issued thereunder (collectively,
“Section 409A”), or any other law affecting payments to be made under this
Agreement, Executive agrees that the Company may take such reasonable actions
and adopt such reasonable amendments as the Company believes are necessary to
ensure continued compliance with the Internal Revenue Code, including Section
409A. However, the Company does not hereby or otherwise represent or warrant
that any payments hereunder are or will be in compliance with Section 409A, and
Executive shall be responsible for obtaining her own tax advice with regard to
such matters.
4.Termination.
(a)Termination by Executive or the Company. The Employment Period (i) shall
terminate upon Executive’s resignation with Good Reason (as defined below) or
without Good Reason, death or Incapacity (as defined below) or (ii) may be
terminated by the Company at any time for Cause (as defined below) or without
Cause.
(b)“Good Reason” shall mean without the written consent of Executive:
(i)without the express written consent of Executive, a material diminution of
her position, duties, responsibilities, and status with the Company as in effect
as of the Effective Date or a material reduction of Executive’s resources as in
effect on the Effective Date;
(ii)a material reduction in Executive’s Base Salary or annual bonus target
percentage;
(iii)a material reduction in the level of benefits available or awarded to
Executive, other than any reduction in connection with a Company-wide reduction
applicable generally to similarly situated executive officers of the Company;
(iv)within twelve months of a Change in Control (as defined herein), a material
increase in Executive’s core functional responsibilities with a corresponding
material change in Executive’s core functional role without a corresponding
increase in compensation, provided, however, the addition of additional
facilities or territories to Executive’s oversight responsibilities or other
ordinary course growth of Parent or Symbion shall not be a material increase in
Executive’s core functional responsibilities;
(v)a relocation by the Company of Executive’s primary employment location to a
location which is more than 50 miles from Executive’s primary employment
location on the date hereof; or
(vi)a material breach by the Company of the terms of this Agreement;
but only if (x) Executive notifies the Company in writing within 90 days after
the initial existence or occurrence of any of these conditions which notice
describes in reasonable detail the basis for Executive’s belief that Good Reason
exists and that Executive intends to resign for Good Reason and the Company,
within 30 days after receipt of such notice, either fails to cure the condition
or delivers a written notice to Executive that the Company intends not to cure
such condition and (y) Executive actually resigns prior to 15 days after the
earlier to occur of either the end of such 30-day cure period or delivery of
such written notice by the Company.
(c)“Incapacity” as used herein shall mean that Executive is unable to perform,
with or without reasonable accommodation, by reason of physical or mental
incapacity, the essential duties, responsibilities and functions of her
position. A medical examination by a physician selected by the Company to whom
Executive or her duly appointed guardian, if any, has no reasonable objection
shall determine, according to the facts then available, whether and when
Incapacity has occurred. Such determination shall not be arbitrary or
unreasonable, and shall be final and binding on the parties hereto.
(d)“Cause” as used herein means the occurrence of any of the following events:
(i)a material breach by Executive of any of the terms and conditions of this
Agreement; provided that, if curable, Executive shall have a reasonable period
of time (which in no event shall exceed 45 days) during which to





--------------------------------------------------------------------------------





cure such material breach following the date on which Executive receives the
Company’s written notice of such material breach;
(ii)Executive’s reporting to work (A) intoxicated (other than Executive’s
reasonable use of alcohol in connection with business entertainment, provided,
that such use of alcohol does not cause Parent, Symbion or any of their
Subsidiaries or Affiliates substantial public disgrace or disrepute or economic
harm) or (B) under the influence of illegal drugs;
(iii)Executive’s use of illegal drugs (whether or not at the workplace) or other
conduct causing Parent, Symbion or any of their Subsidiaries or Affiliates
substantial public disgrace or disrepute or economic harm;
(iv)breach of fiduciary duty, gross negligence or willful misconduct with
respect to Parent, Symbion or any of their Subsidiaries or Affiliates;
(v)chronic absenteeism, which shall be deemed to have occurred if Executive has
at least ten absences unrelated to paid time off, disability or illness in any
ten week period;
(vi)Executive’s material failure or willful refusal to substantially perform her
duties, responsibilities and functions; provided that, if curable, Executive
shall have a reasonable period of time (which in no event shall exceed 45 days)
during which to cure such failure following the date on which Executive receives
the Company’s written notice of such failure;
(vii)Executive’s failure to comply with any of Parent’s, Symbion’s or any of
their Subsidiaries’ written guidelines or procedures promulgated by Parent,
Symbion or any such Subsidiary and furnished to Executive, including, without
limitation, any guidelines or procedures relating to marketing or community
relations; provided that, if curable, Executive shall have a reasonable period
of time (which in no event shall exceed 45 days) during which to cure such
failure following the date on which Executive receives the Company’s written
notice of such failure; or
(viii)Executive has committed an act or acts constituting a felony or any other
act or omission involving theft, dishonesty or fraud against Parent, Symbion or
any of their Subsidiaries or any of their respective customers or suppliers or
other business relationships.
(e)A “Change in Control” shall be deemed to have occurred upon any of the
following events, provided that, to the extent required by Section 409A, such
events would also qualify as a “change in control event” under Treas. Reg.
§1.409A-3(i)(5):
(i)Upon the closing of a reorganization, merger, share exchange or
consolidation, other than a reorganization, merger, share exchange or
consolidation with respect to which those persons who were the beneficial
owners, immediately prior to such reorganization, merger, share exchange or
consolidation, of outstanding securities of Parent or Symbion ordinarily having
the right to vote in the election of directors own, immediately after the
closing of such transaction, more than 51% of the outstanding securities of the
resulting corporation ordinarily having the right to vote in the election of
directors; or
(ii)Upon approval by the stockholders of a complete liquidation and dissolution
of Parent or Symbion or the sale or other disposition of all or substantially
all of the assets of Parent or Symbion other than to a Subsidiary or Affiliate;
provided, however, that a sale, in a firm commitment underwritten public
offering led by a nationally recognized underwriting firm pursuant to an
effective registration statement under the Securities Act of 1933, as amended,
or any successor federal statute, of units of Surgery Center Holdings, LLC (or
common stock of an entity into which the units of Surgery Center Holdings, LLC
convert) shall not be a Change in Control.
(f)Termination by Executive. Executive has the right to terminate her employment
under this Agreement at any time, for any or no reason, but only after giving
the Company (i) thirty (30) days prior written notice with respect to any
termination without Good Reason or (ii) the number of days prior written notice
set forth in the last sentence of Section 4(b) with respect to any termination
with Good Reason.
(g)Compensation after Termination.
(i)If the Employment Period has commenced and is terminated pursuant to
Executive’s resignation without Good Reason, death or Incapacity, Executive
shall only be entitled to receive her Base Salary through the date of
termination and shall not be entitled to any other salary, bonus, compensation
or benefits from Parent, Symbion or their Subsidiaries, except as may be
required by applicable law.
(ii)If the Employment Period has commenced and is terminated by the Company for
Cause, Executive shall only be entitled to her Base Salary through the date of
termination and shall not be entitled to any other salary,





--------------------------------------------------------------------------------





bonus, compensation or benefits from Parent, Symbion or their Subsidiaries,
except as may be required by applicable law. In addition, in such event,
Executive shall automatically forfeit any rights to any unvested equity owned by
Executive in Parent, Symbion or any Subsidiary.
(iii)If the Employment Period has commenced and is terminated (1) by the Company
without Cause, (2) by Executive for Good Reason or (3) this Agreement is not
renewed by the Company or is allowed to expire by the Company, then subject to
the conditions described in Section 4(g)(v) below, Executive shall be entitled
to receive as severance compensation the following (collectively, “Severance
Pay”): (A) an amount equal to the sum of Executive’s then-current annual Base
Salary, payable in regular installments beginning within 30 days following the
Termination Date in accordance with the Company’s general payroll practices for
salaried employees; (B) continuation of the welfare benefits described in
Section 3(b) for 12 months (the “Severance Period”) to the extent permissible
under the terms of the relevant benefit plans at no cost to Executive; (C) the
Bonus payable to Executive within 2 and 1/2 months after the end of the
applicable year; (D) with respect to the portion of each restricted stock award
held by Executive as of date on which the Employment Period is terminated that
is subject to time-based vesting (the “Time-Based RSA”), accelerated vesting of
the Time-Based RSA to the vesting event next following the date on which the
Employment Period is terminated; and (E) with respect to the portion of each
performance stock unit award held by the Executive as of the date on which the
Employment Period is terminated that has been converted into “earned shares”
(the “Earned PSUs”), accelerated vesting of the Earned PSUs to the vesting event
next following the date on which the Employment Period is terminated. For
purposes of this Section 4(g), “Bonus” shall mean an amount equal to Executive’s
then-current annual Base Salary, multiplied by the percentage contained in
Section 3(d) hereof. For the avoidance of doubt, the unvested portion of any
restricted stock awards and performance share unit awards held by Executive as
of the date on which the Employment Period ends (after giving effect to the
acceleration provisions set forth in subsections (D) and (E) herein and the
terms and conditions of the applicable award agreements and the Surgery
Partners, Inc. 2015 Omnibus Incentive Plan (as amended from time to time)) shall
be forfeited and of no further force and effect.
(iv)If, within 12 months following a Change in Control, either (A) the Company
terminates the employment of Executive hereunder without Cause under Section
4(a) above, or (B) Executive terminates her employment for Good Reason under
Section 4(b) above, then, in lieu of any other compensation that may be
specified in this Agreement, the Company will pay Executive the Severance Pay.
The Company will make any payment due under this clause (iv) in a single
lump-sum payment not later than 30 days after termination. If any payment
obligation under this Section 4(g) arises, no compensation received from other
employment (or otherwise) will reduce the Company’s obligation to make the
payment(s) described in this paragraph.
(v)Notwithstanding Section 4(g)(iii), Executive’s right to receive Severance Pay
hereunder is conditioned upon: (A) Executive executing, and not revoking, a
written separation agreement and general release of all claims against Parent,
Symbion, their Subsidiaries and Affiliates and their respective managers,
directors, officers, shareholders, members, representatives, agents, attorneys,
predecessors, successors and assigns (other than a claim for the severance
payments described in Section 4(g)(iii) or (iv) and Executive’s rights to future
distributions and payments related to the continued ownership of any equity
securities in Parent that Executive will continue to own after such
termination), in form and substance acceptable to the Company, which shall among
other things, contain a general release by Executive of all claims arising out
of her employment and termination of employment by the Company (a “Release
Agreement”) within 30 days of Executive’s Termination Date; and (B) Executive’s
material compliance with all of her obligations which survive termination of
this Agreement. The Severance Pay is intended to be in lieu of all other
payments to which Executive might otherwise be entitled in respect of her
termination without Cause, resignation with Good Reason or this Agreement is not
renewed or allowed to expire by the Company. Parent, Symbion and their
Subsidiaries and Affiliates shall have no further obligations hereunder or
otherwise with respect to Executive’s employment from and after the date of
termination of employment with the Company (the “Termination Date”), and Parent,
Symbion and their Subsidiaries and Affiliates shall continue to have all other
rights available hereunder (including without limitation, all rights hereunder
at law or in equity).
(vi)Except as otherwise expressly provided herein, all of Executive’s rights to
salary, bonuses, benefits and other compensation hereunder which might otherwise
accrue or become payable after the termination of the Employment Period shall
cease upon such termination, other than those expressly required under
applicable law (such as COBRA). All amounts payable to Executive as severance
hereunder shall be subject to all required withholdings by the Company.
(h)The Company may offset any amount Executive owes Parent or Symbion or their
Subsidiaries or Affiliates against any amount they or their Subsidiaries or
Affiliates owes Executive hereunder.
5.Confidential Information. Other than in the performance of her duties
hereunder, during the Restrictive Period (as defined below) and thereafter,
Executive shall keep secret and retain in strictest confidence, and shall not,





--------------------------------------------------------------------------------





without the prior written consent of the Company, furnish, make available or
disclose to any third party or use for the benefit of herself or any third
party, any Confidential Information. As used in this Agreement, “Confidential
Information” shall mean any information relating to the business or affairs of
Parent, Symbion or any of their Subsidiaries or Affiliates or the Business,
including but not limited to any technical or non-technical data, formulae,
compilations, programs, devices, methods, techniques, designs, processes,
procedures, improvements, models, manuals, financial data, acquisition
strategies and information, information relating to operating procedures and
marketing strategies, and any other proprietary information used by Parent,
Symbion or any of their Subsidiaries or Affiliates in connection with the
Business, irrespective of its form; provided, however, that Confidential
Information shall not include any information which is in the public domain or
becomes known in the industry, in each case through no wrongful act on the part
of Executive. Executive acknowledges that the Confidential Information is vital,
sensitive, confidential and proprietary to Parent, Symbion and their
Subsidiaries and Affiliates. Executive will immediately notify the Company of
any unauthorized possession, use, disclosure, copying, removal or destruction,
or attempt thereof, of any Confidential Information by anyone of which Executive
becomes aware and of all details thereof. Executive shall take all reasonably
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. Executive shall deliver
to the Company at the termination or expiration of the Employment Period, or at
any other time the Company may request, all memoranda, notes, plans, records,
reports, computer tapes, computers, printouts and software and other documents
and data (and copies thereof) embodying or relating to the Confidential
Information, Inventions and Discoveries (as defined below) or the business of
Parent, Symbion or any of their Subsidiaries or Affiliates which Executive may
then possess or have under her control.
“Business” as used herein means the business of owning, operating, developing
and/or managing, or providing management or administrative services to, (a)
ambulatory surgery centers anywhere in the United States or (b) physician-owned
surgical hospitals within a 50 mile radius of any hospital that is owned,
operated, developed or managed by the Company or any Affiliate.
6.Inventions and Discoveries.
(a)Executive understands and agrees that all inventions, discoveries, ideas,
improvements, whether patentable, copyrightable or not, pertaining to the
Business or relating to Parent’s, Symbion’s or any of their Subsidiaries’ or
Affiliates’ actual or demonstrably anticipated research, development or
inventions (collectively, “Inventions and Discoveries”) that result from any
work performed by Executive solely or jointly with others for Parent, Symbion or
any of their Subsidiaries or Affiliates which Executive, solely or jointly with
others, conceives, develops, or reduces to practice during the course of
Executive’s employment with Parent, Symbion or any of their Subsidiaries, are
the sole and exclusive property of the Company. Executive will promptly disclose
all such matters to the Company and will assist the Company in obtaining legal
protection for Inventions and Discoveries. Executive hereby agrees on behalf of
herself, her executors, legal representatives and assignees that she will
assign, transfer and convey to the Company, its successors and assigns the
Inventions and Discoveries.
(b)THE COMPANY AND EXECUTIVE ACKNOWLEDGE AND AGREE THAT SECTION 6(a) SHALL NOT
APPLY TO AN INVENTION OF EXECUTIVE FOR WHICH NO EQUIPMENT, SUPPLIES, FACILITY OR
TRADE SECRET INFORMATION OF PARENT, SYMBION OR ANY OF THEIR SUBSIDIARIES WAS
USED AND WHICH WAS DEVELOPED ENTIRELY ON EXECUTIVE’S OWN TIME, UNLESS (A) THE
INVENTION RELATED (I) TO THE BUSINESS OF PARENT, SYMBION OR ANY OF THEIR
SUBSIDIARIES OR AFFILIATES OR (II) TO THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’
OR AFFILIATES’ ACTUAL OR DEMONSTRABLY ANTICIPATED RESEARCH OR DEVELOPMENT, OR
(B) THE INVENTION RESULTS FROM ANY WORK PERFORMED BY EXECUTIVE FOR PARENT,
SYMBION OR ANY OF THEIR SUBSIDIARIES OR AFFILIATES. EXECUTIVE AND THE COMPANY
FURTHER ACKNOWLEDGE AND AGREE THAT SECTION 6(a) SHALL NOT APPLY TO ANY
INVENTIONS OR WORK PRODUCT DEVELOPED OR VESTED BY EXECUTIVE PRIOR TO THE
EFFECTIVE DATE, A COMPLETE AND ACCURATE LIST OF WHICH IS SET FORTH ON SCHEDULE
6(b).
(c)EXECUTIVE ACKNOWLEDGES THAT SHE HAS READ THIS SECTION 6 AND FULLY UNDERSTANDS
THE LIMITATIONS WHICH IT IMPOSES UPON HER AND HAS RECEIVED A DUPLICATE COPY OF
THIS AGREEMENT FOR HER RECORDS.
7.Restrictive Covenants. Executive acknowledges that in the course of her
employment with Parent, Symbion or any of their Subsidiaries or Affiliates, or
their predecessors or successors, she has been and will be given access to and
has and will become familiar with their trade secrets and with other
Confidential Information and that her services have been and shall be of
special, unique and extraordinary value to Parent, Symbion, and their
Subsidiaries or Affiliates. Therefore, and in further consideration of the
compensation to be paid to Executive hereunder and in connection with her
employment, and to protect the Company’s and its Subsidiaries’ and Affiliates’
Confidential Information, business interests and goodwill:
(a)Non-compete. Executive hereby agrees that during Executive’s employment with
Parent, Symbion or any of their Subsidiaries, and thereafter, through the period
ending on the first anniversary of the Termination Date (collectively, the
“Restrictive Period”), she shall not, directly or indirectly, as employee,
agent, consultant, stockholder, director, co-partner or in





--------------------------------------------------------------------------------





any other individual or representative capacity, own, operate, manage, control,
engage in, invest in or participate in any manner in, act as a consultant or
advisor to, render services for (alone or in association with any person, firm,
corporation or entity), or otherwise assist any person or entity (other than
Parent and its Subsidiaries) that engages in or owns, invests in, operates,
manages or controls any venture or enterprise that directly or indirectly
engages or is actively developing or attempting to develop in any element of the
Business anywhere within a 50-mile radius of the Nashville metropolitan area or
within a 50-mile radius of any area (or in the event such area is a major city,
the metropolitan area relating to such city) in which Parent, Symbion or any of
their Subsidiaries on the Termination Date actively engages or is actively
developing or attempting to develop in any element of the Business (the
“Territory”); provided, however, that nothing contained herein shall be
construed to prevent Executive from investing in the stock of any competing
corporation listed on a national securities exchange or traded in the
over-the-counter market, but only if Executive is not involved in the business
of said corporation and if Executive and her associates (as such term is defined
in Regulation 14(A) promulgated under the Securities Exchange Act of 1934, as in
effect on the date hereof), collectively, do not own more than an aggregate of
3% of the stock of such corporation. With respect to the Territory, Executive
specifically acknowledges that Parent and its Subsidiaries intend to expand the
Business into and throughout the United States.
(b)Interference with Relationships. Without limiting the generality of the
provisions of Section 7(a) hereof, Executive hereby agrees that, during
Executive’s employment with Parent, Symbion or any of their Subsidiaries, and
thereafter, through the period ending on the second anniversary of the
Termination Date (the “Non-Solicit Restrictive Period”), she will not, directly
or indirectly, as employee, agent, consultant, stockholder, director, partner or
in any other individual or representative capacity, (i) solicit or encourage, or
participate in any business which solicits or encourages (A) any person, firm,
corporation or other entity which has executed, or proposes to execute, a
management services agreement or other services agreement with Parent, Symbion
or any of their Subsidiaries at any time during the term of this Agreement, or
any successor in interest to any such person, firm, corporation or other entity,
for the purpose of securing business or contracts related to any element of the
Business, or (B) any present customer or patient of Parent, Symbion or any of
their Subsidiaries or any of their Affiliated Practices (as defined below) to
terminate or otherwise alter his, her or its relationship with Parent, Symbion
or any of their Subsidiaries or such Affiliated Practice; provided, however,
that nothing contained herein shall be construed to prohibit or restrict
Executive from soliciting business from any such parties on behalf of Parent,
Symbion or any of their Subsidiaries in performance of her duties as an employee
of the Company required under and as specifically contemplated by Section 2
above or (ii) divert, entice away, solicit or encourage, or attempt to divert,
entice away, solicit or encourage, any physician who utilizes or has invested in
an Affiliated Practice to become an owner, investor or user of another practice
or facility that is not an Affiliated Practice or approach any such physician
for any of the foregoing purposes or authorize or assist in the taking of any
such action by any third party. In addition, at all times from and after the
Termination Date, Executive shall not contact or communicate in any manner with
any of Parent’s, Symbion’s or any of their Subsidiaries’ or Affiliates’
suppliers or vendors, or any other third party providing services to Parent,
Symbion or any of their Subsidiaries, regarding Parent, Symbion, any of their
Subsidiaries or any Company- or any such Subsidiary-related matter (which
suppliers, vendors or third party service providers will include, without
limitation, any third party with whom Parent, Symbion or any of their
Subsidiaries was, during the term of Executive’s employment with Parent, Symbion
or any of their Subsidiaries, contemplating engaging, or negotiating with, for
the future provision of products or services).
(c)Non-solicitation. Other than in the performance of her duties hereunder,
during the Non-Solicit Restrictive Period, Executive shall not, directly or
indirectly, as employee, agent, consultant, stockholder, director, co partner or
in any other individual or representative capacity, employ, recruit or solicit
for employment or engagement, any person who is employed or engaged by Parent,
Symbion or any of their Subsidiaries or any of its Affiliated Practices during
the Non-Solicit Restrictive Period, or otherwise seek to influence or alter any
such person’s relationship with any of the Affiliated Practices, Parent, Symbion
or any of their Subsidiaries; provided, however that responses to a general
solicitation (such as an internet or newspaper solicitation) that are not
targeted towards any particular person shall not be deemed to be a violation of
the restrictions set forth in this Section 7(c).
(d)Affiliated Practice. For purposes of this Agreement, an “Affiliated Practice”
shall include any practice or facility (i) in which Parent, Symbion or any of
their Subsidiaries has an ownership interest or (ii) that is managed by or
receives other services from Parent, Symbion or any of their Subsidiaries in
connection with any element of the Business.
(e)Blue Pencil. If any court of competent jurisdiction shall at any time deem
the term of this Agreement or any particular Restrictive Covenant (as defined
below) too lengthy or the Territory too extensive, the other provisions of this
Section 7 shall nevertheless stand, the Restrictive Period herein shall be
deemed to be the longest period permissible by law under the circumstances and
the Territory herein shall be deemed to comprise the largest territory
permissible by law under the circumstances. The court in each case shall reduce
the time period and/or Territory to permissible duration or size.
(f)Covenant Not to Disparage. During the Restrictive Period and thereafter,
Executive shall not disparage, denigrate or derogate in any way, directly or
indirectly, Parent, Symbion, any of their Subsidiaries or Affiliates, or any of
its or their respective agents, officers, directors, employees, parent,
subsidiaries, affiliates, Affiliated Practices, affiliated doctors (including
any physicians who utilize or have invested in any Affiliated Practice),
representatives, attorneys, executors,





--------------------------------------------------------------------------------





administrators, successors and assigns (collectively, the “Protected Parties”),
nor shall Executive disparage, denigrate or derogate in any way, directly or
indirectly, her experience with any Protected Party, or any actions or decisions
made by any Protected Party.
(g)Remedies. Executive acknowledges and agrees that the covenants set forth in
this Section 7 and the preceding Sections 5 and 6 (collectively, the
“Restrictive Covenants”) are reasonable and necessary for the protection of the
business interests of Parent, Symbion and their Subsidiaries and Affiliates,
that irreparable injury may result to Parent, Symbion and their Subsidiaries and
Affiliates if Executive breaches any of the terms of said Restrictive Covenants,
and that in the event of Executive’s actual or threatened breach of any such
Restrictive Covenants, Parent, Symbion and their Subsidiaries and Affiliates
will have no adequate remedy at law. Executive accordingly agrees that in the
event of any actual or threatened breach by her of any of the Restrictive
Covenants, Parent, Symbion and their Subsidiaries and Affiliates shall be
entitled to immediate temporary injunctive and other equitable relief subject to
hearing as soon thereafter as possible. Nothing contained herein shall be
construed as prohibiting Parent, Symbion or any of their Subsidiaries or
Affiliates from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages which it is able to
prove. In addition and supplementary to other rights and remedies existing in
its (or their) favor, in the event of the material breach by Executive of any of
the provisions of this Section 7, the Company or Parent (and/or their
Subsidiaries or Affiliates) shall be entitled to require Executive to account
for and pay over to the Company or Parent (and/or their Subsidiaries or
Affiliates) all compensation, profits, moneys, accruals, increments or other
benefits actually derived from or received as a result of any transactions
constituting a breach of the covenants contained in this Agreement which may
require Executive to repay any severance. In addition, in the event of an
alleged breach or violation by Executive of this Section 7, the restricted
periods set forth in this Section 7 shall be tolled until such breach or
violation has been duly cured.
(h)Executive understands that the foregoing restrictions may limit her ability
to earn a livelihood in a business similar to the business of Parent, Symbion
and their Subsidiaries or Affiliates, but she nevertheless believes that she has
received and will receive sufficient consideration and other benefits as an
executive of the Company and as otherwise provided hereunder to clearly justify
such restrictions which, in any event (given her education, skills and ability),
Executive does not believe would prevent her from otherwise earning a living.
Executive acknowledges that the Restrictive Covenants are reasonable and that
she has reviewed the provisions of this Agreement with her legal counsel.
Executive shall inform any prospective or future employer of any and all
restrictions contained in this Agreement and provide such employer with a copy
of such restrictions, prior to the commencement of that employment.
8.Executive’s Representations and Covenants.
(a)Executive hereby represents and warrants to the Company that (i) the
execution, delivery and performance of this Agreement by Executive do not and
shall not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which she is bound, (ii) Executive is not a party to or bound by any
employment agreement, non-compete agreement or confidentiality agreement with
any other person or entity and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that she has consulted with independent legal
counsel regarding her rights and obligations under this Agreement and that she
fully understands the terms and conditions contained herein.
(b)During the Employment Period and thereafter, Executive shall cooperate with
Parent, Symbion and their Subsidiaries and Affiliates in any internal
investigation or administrative, regulatory or judicial proceeding as reasonably
requested by the Company (including, without limitation, Executive being
available to the Company upon reasonable notice for interviews and factual
investigations, appearing at the Company’s request to give testimony without
requiring service of a subpoena or other legal process, volunteering to the
Company all pertinent information and turning over to the Company all relevant
documents which are or may come into Executive’s possession, all at times and on
schedules that are reasonably consistent with Executive’s other permitted
activities and commitments). In the event the Company requires Executive’s
cooperation in accordance with this Section 8(b), the Company shall reimburse
Executive for reasonable travel expenses (including, without limitation, travel
expenses, lodging and meals, and reasonable attorneys’ fees upon submission of
receipts).
9.Survival. Sections 4 through 22 shall survive and continue in full force in
accordance with their terms notwithstanding the expiration or termination of the
Employment Period.
10.Notices. Any notices provided for in this Agreement shall be in writing and
shall be effective when delivered in person or deposited in the United States
mail, postage prepaid, and addressed to Executive at her last known address on
the books of the Company or, in the case of the Company, to it at its principal
place of business, attention of the Chief Executive Officer, or to such other
address as either party may specify by notice to the other actually received.
11.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability





--------------------------------------------------------------------------------





will not affect any other provision or any other jurisdiction, but this
Agreement will be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.
12.Complete Agreement. This Agreement, those documents expressly referred to
herein and other documents of even date herewith, embody the complete agreement
and understanding among Executive and the Company and its Subsidiaries and, as
of the Effective Date, shall supersede and preempt any prior understandings,
agreements or representations by or among the parties, written or oral, which
may have related to the subject matter hereof in any way.
13.No Strict Construction. The language used in this Agreement will be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party hereto.
14.Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile or PDF signature pages), each of which is deemed to be
an original and all of which taken together constitute one and the same
agreement.
15.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company or Parent and their
respective successors and permitted assigns. Executive may not assign any of her
rights or obligations hereunder without the prior written consent of the
Company. The Company may (a) assign any or all of its respective rights and
interests hereunder to Parent or one or more Subsidiaries or Affiliates of
Parent or the Company, (b) designate one or more Subsidiaries or Affiliates of
Parent or Company to perform its obligations hereunder (in any or all of which
cases the Company nonetheless shall remain responsible for the performance of
all of its obligations hereunder), (c) assign its rights hereunder in connection
with the sale of all or a substantial part of the business or assets of the
Company or Parent or one of their Subsidiaries (whether by merger, sale of stock
or assets, recapitalization or otherwise) and (d) merge any of the Subsidiaries
or Affiliates with or into the Company (or vice versa); provided, however, that
the foregoing actions may provide Executive with Good Reason to terminate this
Agreement. The rights of the Company hereunder are enforceable by Parent or the
Company Subsidiaries or Affiliates, which are the intended third party
beneficiaries hereof and no other third party beneficiary is so otherwise
intended.
16.Delivery by Facsimile or PDF. This Agreement and any amendments hereto, to
the extent signed and delivered by means of a facsimile machine or PDF, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms thereof and
deliver them to the other party. No party hereto shall raise the use of a
facsimile machine or PDF to deliver a signature or the fact that any signature
or agreement or instrument was transmitted or communicated through the use of a
facsimile machine or PDF as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
17.Income Tax Treatment. Executive and the Company acknowledge that it is the
intention of the Company to deduct all cash amounts paid under this Agreement as
ordinary and necessary business expenses for income tax purposes. Executive
agrees and represents that she will treat all such non-reimbursable amounts as
ordinary income for income tax purposes, and should she report such amounts as
other than ordinary income for income tax purposes, she will indemnify and hold
the Company harmless from and against any and all taxes, penalties, interest,
costs and expenses, including reasonable attorneys’ and accounting fees and
costs, which are incurred by Company directly or indirectly as a result thereof.
18.Governing Law. This Agreement shall be construed and enforced in accordance
with, and all questions concerning the construction, validity, interpretation
and performance of this Agreement shall be governed by, the laws of the state in
which Executive resides, without giving effect to provisions thereof regarding
conflict of laws.
19.Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT. THE PARTIES HERETO ALSO WAIVE ANY BOND OR SURETY OR SECURITY
UPON SUCH BOND WHICH MIGHT, BUT FOR THIS WAIVER, BE REQUIRED OF THE OTHER PARTY.
THE PARTIES HERETO ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO
ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THE WAIVER
IN ENTERING INTO THIS AGREEMENT AND THAT EACH WILL CONTINUE TO RELY ON THE
WAIVER IN THEIR RELATED FUTURE DEALINGS. THE COMPANY AND EXECUTIVE FURTHER
WARRANT AND REPRESENT THAT EACH HAS REVIEWED THIS WAIVER WITH THEIR RESPECTIVE
LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY WAIVES THEIR RESPECTIVE
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING,
AND THE WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS
OR MODIFICATIONS TO THIS AGREEMENT OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE TRANSACTION CONTEMPLATED HEREBY. IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.





--------------------------------------------------------------------------------





20.Consent to Jurisdiction.
(a)THE COMPANY AND EXECUTIVE HEREBY CONSENT TO THE JURISDICTION OF ANY STATE OR
FEDERAL COURT LOCATED WITHIN THE STATE IN WHICH EXECUTIVE RESIDES AND
IRREVOCABLY AGREE THAT SUBJECT TO THE COMPANY’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE LITIGATED IN
SUCH COURTS. EXECUTIVE ACCEPTS FOR HERSELF AND IN CONNECTION WITH HER
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY
AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT.
(b)Notwithstanding Section 20(a), the parties intend to and hereby confer
jurisdiction to enforce the covenants contained in Sections 5 through 7 upon the
courts of any jurisdiction within the geographical scope of such covenants. If
the courts of any one or more of such jurisdictions hold such covenants wholly
or partially invalid or unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties that such determination not bar or
in any way affect the Company’s right to the relief provided above in the courts
of any other jurisdiction within the geographical scope of such covenants, as to
breaches of such covenants in such other respective jurisdictions, such
covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.
21.Amendment and Waiver. Any provision of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or course of dealing or failure or delay by any party hereto
in enforcing or exercising any of the provisions of this Agreement shall affect
the validity, binding effect or enforceability of this Agreement or be deemed to
be an implied waiver of any provision of this Agreement.
22.Section 409A. To the maximum extent permitted by law, this Agreement shall be
interpreted in such a manner that the payments to Executive under this Agreement
are either exempt from, or comply with, Section 409A, including without
limitation any such regulations or other guidance that may be issued after the
date hereof. For purposes of Section 409A, each payment made under this
Agreement shall be treated as a separate payment and the right to a series of
installment payments under this Agreement is to be treated as a right to a
series of separate payments. Notwithstanding anything to the contrary in this
Agreement, if Executive is a “specified employee” as defined below, as of
Executive’s termination of employment, then, to the extent any payment under
this Agreement resulting from Executive’s termination of employment constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A) and to the extent required by Section 409A, no payments due under
this Agreement as a result of Executive’s termination of employment may be made
until the earlier of (a) the first day following the six-month anniversary of
Executive’s date of termination and (b) Executive’s date of death; provided,
however, that any payments delayed during this six-month period shall be paid in
the aggregate in a lump sum as soon as reasonably practicable following the
sixth month anniversary of Executive’s date of termination. For purposes of this
Agreement, all references to “termination of employment” and correlative phrases
shall be construed to require a “separation from service” (as defined in Treas.
Reg. §1.409A-1(h) after giving effect to the presumptions contained therein),
and the term “specified employee” means an individual determined by the Company
to be a specified employee under Treas. Reg. §409A-1(i).
*     *     *     *     *







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.


SURGERY PARTNERS, INC.


By:    /s/ Michael T. Doyle_____________    
Michael T. Doyle
Chief Executive Officer


SYMBION, INC.


By:    /s/ Michael T. Doyle_____________    
Michael T. Doyle
Chief Executive Officer


Accepted and Agreed:


/s/ Jennifer Baldock____________            
Jennifer Baldock
Date: April 13, 2017        
        







--------------------------------------------------------------------------------





Schedule 6(b)
Prior Inventions
None.





